DETAILED ACTION
Applicant’s amendment of March 9, 2022 overcomes the following:
Rejection of claims 15-20 under U.S.C. 101
Applicant has amended claim 15. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to previous rejection of claims 1-20 under U.S.C. 103 have been fully considered and found persuasive. 
Regarding rejection of claims 1-8 under U.S.C. 101, Applicant asserts that “… it is respectfully submitted that claim 1 is not drawn to a computer readable medium (or a machine readable medium and other such variations). In contrast, the system of claim 1 comprises “a processor” and “a memory that stores executable instructions” to provide a “machine” subject to the conditions as set forth by 35 U.S.C. § 101. Thus, it is respectfully submitted that claim 1 (and claims 2-8 which depend therefrom) clearly recites patent eligible subject matter as set forth by 35 U.S.C. § 101…” (Remarks, Pg. 7-8).
Applicant’s arguments above been fully considered but are respectfully found unconvincing for the following reasons.
Claim 1 recites “… a processor; and a memory that stores executable instructions that, when executed by the processor, cause the processor to…” perform the steps further recited in claim 1. Based on the broadest reasonable interpretation of the claim, the claimed “memory that stores executable instructions” covers forms of non-transitory tangible computer-readable media, such as non-volatile memory, including hard drives, CDs, DVDs, for example, and also covers forms of transitory computer-readable media, such as volatile memory that only stores data for period of time, including volatile memory that stores data only when the power is on, for example.
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-8 are held to claim a signal per se, and are therefore still rejected as ineligible subject matter under 35 U.S.C. § 101, as indicated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-8 are held to claim a signal per se, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
Claim 1 recites the limitation “a memory that stores executable instructions” in line 3.
Based on the broadest reasonable interpretation of the claim, a “memory that stores executable instructions” covers forms of non-transitory tangible computer-readable media, such as non-volatile memory, including hard drives, CDs, DVDs, and also covers forms of transitory computer-readable media, such as volatile memory that only stores data for a short period, including volatile memory that stores data only when the power is on, for example.
Therefore, based upon consideration of all of the relevant factors with respect to the claims as a whole, as indicated above, the broadest reasonable interpretation of the claims covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.
Claim 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 1 is rewritten or amended to overcome the rejection(s) set forth in this Office action.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 9 in its entirety, the further limitations of “… applying, by a device comprising a processor, a bounding box to a character contained in a barcode label;
designating, by the device, a location of the bounding box as an identification area in the bounding box, wherein, in response to the character being present in the bounding box, the identification area is configured to contain a portion of the character and exclude all portions of all other characters in a set of characters associated with the bounding box; and
performing, by the device, optical character recognition with respect to the identification area to detect a portion of the character that uniquely identifies the character from among the set of characters” as recited in claim 9.  
In view of claim 15 in its entirety, the further limitations of “… apply a bounding box to a character contained in a barcode label;
designate a location of the bounding box as an identification area in the bounding box, wherein, in response to the character being present in the bounding box, the identification area is configured to contain a portion of the character and exclude all portions of all other characters in a set of characters associated with the bounding box; and
perform optical character recognition with respect to the identification area to detect a portion of the character that uniquely identifies the character from among the set of characters.” as recited in claim 15.  

Conclusion
THIS ACTION IS MADE FINAL. 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668